DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (PGPub 2013/0043676, cited in IDS) in view of Inman et al (US Pat. 8424923, cited in IDS).
Regarding Claim 1, Baker teaches a method for forming tubing assembly (Abstract) comprising:  
selecting a fitting having first end and a second end ([0014]- device 14 have 2 barbed fittings), a first flange closer to the first end than the second end (Fig. 1- stop 18 on left end of barbed fitting 16), a second flange closer to the second end than the first end (Fig. 1- stop 18 on right end of barbed fitting 16), and a locating feature (Fig. 1- unlabeled projections between overmold groove 20 and the central portion of device 14);
inserting the first end into a first tubing until said first tubing abuts said first flange (Fig. 1- tubing 12 over left barbed fitting 16 abutting stop 18);
inserting the second end into a second tubing until said second tubing abuts said second flange (Fig. 1- tubing 12 over right barbed fitting 16 abutting stop 18);
placing said fitting with tubing into a mold aligning said locating feature with a locating feature within the mold ([0017]- an overmold tool 30 which has been installed over the tubing 12 which has been forced onto the barbed fitting 16 up to the stop 18); and
molding a first overmold over the first tubing and over the fitting ([0017]- thermoplastic material can be injected into the mold chamber of overmold tool 30; see also completed sleeve 22 on left barbed fitting 16); and
molding a second overmold over the second tubing and over the fitting ([0017]- thermoplastic material can be injected into the mold chamber of overmold tool 30).

Baker does not appear to explicitly teach placing said fitting with end portions of said first and second tubings into a mold or wherein after said placing, at least a portion of said fitting extending from the first flange to the second flange and said first and second flanges are within said mold.
Inman teaches an alternative method of attaching a fitting and tubes (Abstract) wherein the fitting (Fig. 5- manifold 12) and tubes (Fig. 5- tubes 14) are all placed within the molding assembly (Fig. 5- molding assembly 36) in order to form the outer capsule over the fitting and tubing (Fig. 1) and provide a secure and virtually permanent inner-connection of the tubes to the fitting (Col. 8, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker to include placing the fitting and tubing in the mold as taught by Inman with reasonable expectation of success to form the outer capsule over the fitting and tubing (Fig. 1) and provide a secure and virtually permanent inner-connection of the tubes to the fitting (Col. 8, Lines 1-3). 

Regarding Claim 2, Baker further teaches said first and second flanges are different portions of the same flange (Fig. 1- stops 18 are integral parts of device 14 and thus are different portions of the same flange).

Regarding Claim 3, Baker further teaches the locating feature of the fitting is a projection (Fig. 1-  (Fig. 1- unlabeled projections between overmold groove 20 and the central portion of device 14) and wherein the locating feature within the mold is a depression (Fig. 1- overmold tool 30 has a complementary depression to the unlabeled projection), and wherein aligning comprises placing the projection into the depression (Fig. 1- overmold tool 30 clamps onto the unlabeled projection).

Regarding Claim 4, Baker further teaches the depression is complementary to the projection (Fig. 1- overmold tool 30 has a complementary depression to the unlabeled projection).

Regarding Claim 5, Baker further teaches the locating feature within the mold is complementary to the locating feature of the fitting (Fig. 1- overmold tool 30 has a complementary depression to the unlabeled projection).

Regarding Claim 6, Baker further teaches molding a first overmold comprises injection molding the first overmold and molding the second overmold comprises injection molding the second overmold ([0017]- describing the injection of thermoplastic material).

Regarding Claim 7, Baker further teaches  molding a first overmold comprises forming the first overmold to have a permanent, or a significantly permanent, thermal bond between the first overmold and the first tubing and the first overmold and the fitting, and wherein molding a second overmold comprises forming the second overmold to have a permanent, or a significantly permanent, thermal bond between the second overmold and the second tubing and the second overmold and the fitting ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16).

Regarding Claim 8, Baker further teaches molding a first overmold comprises melting at least an outer surface portion of the first tubing, and wherein molding second overmold comprises melting at least an outer surface portion of the second tubing ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16; [0008]- sufficient heat (melting) and/or pressure is applied to create a leakproof connection between the sleeve, the tubing and the barbed fitting).

Regarding Claim 9, Baker further teaches molding a first overmold comprises melting at least an outer surface portion of the fitting, and wherein molding second overmold comprises melting at least another outer surface portion of the fitting ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16; [0008]- sufficient heat (melting) and/or pressure is applied to create a leakproof connection between the sleeve, the tubing and the barbed fitting).

Regarding Claim 10, Baker further teaches molding a first overmold comprises melting at least an outer surface portion of the first tubing, and wherein molding second overmold comprises melting at least an outer surface portion of the second tubing ([0017]- describing the crosslinked chemical bond or physical interlocked mechanical bond between the thermoplastic material of sleeve 22, tubing 12, and barbed fitting 16; [0008]- sufficient heat (melting) and/or pressure is applied to create a leakproof connection between the sleeve, the tubing and the barbed fitting).

Regarding Claims 11-14, Baker further teaches the tubing, barbed fitting and sleeve are all made of a thermoplastic material thus meeting the instant limitations of the fitting is a rigid fitting, the fitting comprises a material selected from the group of materials consisting of polypropylene, polyethylene, or thermoplastic elastomers, [0015], and each of the first and second tubings comprises a thermoplastic elastomer.

Response to Arguments
Applicant’s arguments, filed June 24, 2022, with respect to the rejection of Claims 1-14 under 35 USC 102 in view of Baker (PGPub 2013/0043676) have been fully considered and are persuasive as Baker fails to teach or suggest after said placing, at least a portion of said fitting extending from the first flange to the second flange and said first and second flanges are within said mold.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker (PGPub 2013/0043676) and Inman et al (US Pat. 8424923).
Applicant's arguments filed June 24, 2022 in regards to Claim 2 have been fully considered but they are not persuasive.
Applicant argues that Baker discloses two distinct flanges and cannot be different portions of the same flange.  Examiner notes that it is unclear how a first and second flange can be two parts of the same flange if the “same flange” does not refer to the overall fitting since the first flange closer to the first end than the second end and the second flange closer to the second end than the first end.  Thus, under BRI, the two flanges being integral to the overall fitting meets the instant limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        10/4/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748